Name: Council Regulation (EC) No 1594/96 of 30 July 1996 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  chemistry;  marketing
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/35 COUNCIL REGULATION (EC ) No 1594/96 of 30 July 1996 amending Regulation (EEC ) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC ) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community 1 . In Article 11 ( 3 ), '1 April 1996 ' and '1 September 1996 ' shall be replaced respectively by '1 April 1997' and '1 September 1997'. 2 . In Article 16 ( 3 ), '1 April 1996 ' and '1 September 1996 ' shall be replaced respectively by '1 April 1997 ' and '1 September 1997'. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee ( '), Whereas Articles 11 and 16 of Regulation ( EEC ) No 2332/92 ( 4 ) and Article 6 ( 2 ) of Regulation ( EEC ) No 4252/88 C ) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines ; whereas those Articles provide for the presentation by 1 April 1996 of a report from the Commission to the Council on those contents , together , where appropriate , with proposals ; whereas the measures proposed should be consistent with others that the Commission is required to draft ; whereas the abovementioned deadline should therefore be postponed ; whereas the same is true for the deadlines provided for in Article 4 ( 2 ) of Regulation ( EEC ) No 4252/88 , HAS ADOPTED THIS REGULATION : Article 2 Regulation ( EEC ) No 4252/88 is hereby amended as follows : 1 . In Article 4 ( 2 ), '1 April 1995 ' and '1 September 1995 ' shall be replaced respectively by '1 April 1997 ' and '1 September 1997'. 2 . In Article 6 ( 2 ), '1 April 1996 ' and '1 September 1996 ' shall be replaced respectively by '1 April 1997' and '1 September 1997'. Article Ã  Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . Regulation ( EEC ) No 2332/92 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY (') OJ No C 125 , 27 . 4 . 1996 , p. 48 . ( 2 ) OJ No C 166 , 10 . 6 . 1996 . C ) OJ No C 204 , 15 . 7 . 1996 , p. 57 . ( 4 ) OJ No L 231 , 13 . 8 . 1992 , p . 1 . Regulation as last amended by Regulation ( EC ) No 1547/95 ( OJ No L 148 , 30 . 6 . 1995 , p . 35 ). C ) OJ No L 373 , 31 . 12 . 1988 , p. 59 . Regulation as last amended bv Regulation ( EC ) No 1547/95 .